Judgment, Supreme Court, Bronx County (Michael R. Sonberg, J.), rendered February 18, 2005, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 15 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility {see People v Bleakley, 69 NY2d 490, 495 [1987]). Defendant was identified by two witnesses, one of whom recognized defendant as a person he had seen on prior occasions. The testimony of these witnesses was neither implausible nor materially contradicted by statements given to the police. Concur—Andrias, J.P, Buckley, Catterson, Malone and Kavanagh, JJ.